Name: 87/401/EEC: Council Decision of 8 December 1986 concerning the conclusion of the International Agreement on Olive Oil and Table Olives, 1986
 Type: Decision
 Subject Matter: international affairs;  European construction;  cooperation policy;  processed agricultural produce;  plant product
 Date Published: 1987-08-04

 Avis juridique important|31987D040187/401/EEC: Council Decision of 8 December 1986 concerning the conclusion of the International Agreement on Olive Oil and Table Olives, 1986 Official Journal L 214 , 04/08/1987 P. 0001COUNCIL DECISION of 8 December 1986 concerning the conclusion of the International Agreement on Olive Oil and Table Olives, 1986 (87/401/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the International Agreement on Olive Oil and Table Olives, 1986 is concerned in general with the promotion of international cooperation and contributes to the attainment of the Community commercial and common agricultural policy, HAS DECIDED AS FOLLOWS: Article 1 The International Agreement on Olive Oil and Table Olives, 1986 is hereby approved on behalf of the European Economic Community. The text of the Agreement is annexed to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the International Agreement on Olive Oil and Table Olives, 1986 for the purpose of binding the Community. Article 3 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 8 December 1986. For the Council The President M. JOPLING EWG:L444UMBE00.94 FF: 4UEN; SETUP: 01; Hoehe: 330 mm; 39 Zeilen; 1314 Zeichen; Bediener: MIKE Pr.: C; Kunde: l444